Title: James Carver to Thomas Jefferson, 27 October 1812
From: Carver, James
To: Jefferson, Thomas


          Sir Phia. Octr 27. 1812
          From a desire express’d sometime ago in a publication conducted by the agricultural society of Pennsylvania,—and also from an ardent desire of my own for obtaining Scientifically that necessary, and useful branch of science, Call’d the Veterinary Art;—In a memoir, which I address’d to that Society I pointed out to them the best means by which It might be introducd, & disseminated in this Country,—by offering myself a Candidate to be such to the College of London, with a View of returning to this City—to disseminate the same under their patronage,—but the funds of that Society not being adequate to that important end,—It fell through.
          The subject being now again renewed under the personal patronage of Dr Rush, Judge Peters, & others who have kindly undertaken to Sanction a Recommendation to the public for that purpose;I take the liberty of addressing you under the, Hope, that the pleasure it will afford You,—independant of the public good that will arrise therefrom,—to see that useful, & necessary branch of Science—about to become promulgated in this Country,—that you will honor It with Yr Subscription.
          Every honest, & Individual exertion to promote the public welfare,—by developing the means by which that useful art may become disseminated in this Country, is certainly a praise worthy act, and as this is not the first Sacrifice which I have offered to make on this occasion,—It will I trust,—Justify if not apologize for this well ment endeavour in striving ever more to rescue from Ignorance, and Empirical practice, the safty and preservation of many of those animals which Constitute to us many some of the most valuable Blessings in Life. For It is a truth Sir, too universally to be lamented that the Improvident waste of property, in the Barbarity, and Destruction of Horse flesh in all our public Cities, are facts, equally true, & monstrous, and Calls most loudly for an Interest for the preservation of their Species; for admidst all the improvements which has yet bless’d, this happy Land, none has received so few advantages from the rays of refinement as the art of Farriery, and It is but a poor Compliment Sir to a Country, abounding in so many fine Cattle,—that so many men,—members of Learned societies, & who stand so distinguish’d for their liberality, & talents, shd be so absorb’d in Commerce, & Speculation, whilst a branch of Science & Study,—involving the health, Safty, and preservation of some of the noblest Animals Any Country Can boast of,—is neglected as derogatory to the dignity of a man of Letters;—and from this mistaken Idea of degradation a subject of so much Importance Should in this Country be left to the arbitrary dictation of the most Illiterate part of Community,—without a Single effort from either Influence, or Authority being made to abolish a practice So detrimental.
          Much of this abuse may undoubtedly be Imputed to the neglect, & brutality of inferior Servants with whom masters occasionally intrust them. But the greatest part is mostly the effect of ignorant presumption in those who undertake to restore them, when Suffering under the Severe pressure of disease, or Infirmity.—These men disgrace the rare character of Surgeon farrier, and under the assumed name of Veterinarian’s, deel destruction without remorse, and In Reality prove so many Executioners. And untill the Establishment of the Veterinary College this was exactly the Case in Europe,—but since the establishment of that Institution, the Parliment of England has Annually voted a Sum for the Support of it—; but what has tended most to the advancement of that noble Art—, has been his Majesty’s granting veterinary Surgeons the Rank of Commissioned Offers,—by which every Regiments of Cavalry, have now become furnishd with some Gentlemen educated at this most useful School;—And in a Visit which I made this last summer to New York, I conversed much with Dr Mitchell on this Subject,—who I believe has it in Contemplation of proposing Some Such thing—for the Benifit of the United states Cavalry, their being a Gentleman in New York now followg that profession, who graduated in the above named Institution.
          Whatever may have been done Sir, in this Country to increase the public Stock of Knowledge in other useful departments,—It is too lamentable a truth that this necessary, & useful branch of Science, has been totally neglected,—Yet no one attempts to deny Its claims on public Support, And I am more than Confident, that if those Claims were properly Stated to Congress, by men of affluence & power like yrself—that Something might yet be done to draw it from its present Apathy,—And the Ice once broke Sir, in the way which I have proposed to Dr Rush,—there Could be no doubt but that in a very few Yrs,—we should have the pleasing Satisfaction of Seeing It disseminated throughout our Union;—and the same national Spirit, and Benevolence which has diffused Itself into other branches of natural Knowledge,—wld surely do the same in this; and in the Course of time, would Entail the same blessings on us,—As every other Country is now in the enjoyment of;—except our own.—And I repeat Sir,—(excuse me for my ardour) that,—that man who Steps forward in so good a Cause, for his Countrys welfare, to draw from its present Oblivion this useful but, neglected branch of Science,—will diserve Immortality!
          I am Sir most respectfully Yr Obedient servant James Carver
        